DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 4 uses improper Markush language, as the species need to be listed as alternative members.  Please amend “and” in “polyethyleneimine and a polyurethane prepolymer” to “or”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  Claims 7 and12-16 do not fall within at least one of the four categories of patent eligible subject matter because it is an improper definition of a process claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 12-16 are indefinite because they merely recite a use without any active, positive steps determining how this use is actually practiced.
In claim 3, applicants claim the inorganic particles to include nano silicon dioxide, carbon nano tube and nano montmorillonite; however, in claim 5, which depends on claim 3, applicants claim the particle size as 200-400 meshes, suggesting the particles are trapped on a 200-400 mesh screen which is the same as 37-74 micron, and is much larger than nano sized particles. Therefore, it is unclear as to the particle size that applicants are claiming.  Also note, applicants use nano sized particles in the examples, as well.
In claim 1, applicants claim “a modified thermoplastic polymer composite material, consisting of the following components in the following proportions: 89.5-99.4 wt% of a polymer matrix; 0.5-10 wt% of inorganic particles; and 0.1-0.5 wt% of an antioxidant.”  Then, in the claim 4, applicants claim “wherein the inorganic particles are subjected to surface modification using a surface modifier…”  The claim language “consisting of” excludes any element, step or ingredient not specified in the claim.  Therefore, it is unclear as to whether claim 1 allows for other components, such as surface modifiers, in claim 1 or whether these are excluded.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koevoets (US 2019/0136032).
Koevoets exemplifies a lined piper comprising an inner liner prepared from a composition comprising about 94 wt% of a polymer matrix blend of polystyrene, polyphenylene ether, styrene-ethylene/butylene-styrene block copolymer, polyethylene; about 6 wt% of a blend of inorganic particles of glass fiber, zinc oxide and zinc sulfide and 0.1 wt% tris(2,4-di-tert-butyl)phosphite, which meets applicants’ antioxidant.  See p. 8, [0076]-[0077] and p. 10, [0080], Table 3 Example 7.
Koevoets exemplifies compounding all ingredients in a twin-screw extruder at barrel temperatures between 210-300ºC, extruding, cooling the extrudate in a water bath and pelletizing, before use for injection molding.
Koevoets anticipates instant claims 1 and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5are rejected under 35 U.S.C. 103 as being unpatentable over Caviezel (US 2022/0018467).
Caviezel teaches a multilayer fuel line comprising an outer layer, prepared from a polyamide composition, and an inner layer comprising (a) 85-98 wt% fluoropolymer based on ethylene and tetrafluoroethylene, (b) 0-25 wt% additives, where (b) is taught to include organic heat stabilizers based on phenol or a phosphonite, which meet applicants’ antioxidant, and 0.1-20 wt% of a conductive additive, having a particle size of 0.1-100 microns, listed to include carbon nanotubes and graphite and meet applicants’ inorganic particle (p. 5, [0074]).  No other components are required, which meets applicants’ “consisting of” claim language.
These ranges overlap with the claimed ranges and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Caviezel is prima facie obvious over instant claims 1-3 and 5.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Procida (US 9,040,136), in view of EP 1494845 and Chaiko (US 7,157,516) and further in view of WO 2008/119677.
Procida teaches a flexible pipe for use in off shore applications, such as risers (col. 1, ll. 34-39), teaching the flexible pipe as comprising an inner layer as a cationic clay silicate containing polymer layer, comprising 0.5-3 wt% of cationic clay silicate (col. 4, ll. 40-47).  Procida teaches the layer as comprising at least 85 wt% polymer, such as polyethylene, polyamide, polyvinylidene fluoride, etc. (col. 4, ll. 3-25).  Procida teaches the cationic clay silicate containing polymer layer as comprising heat and process stabilizers (col. 5, ll. 59-67).  These are also known in the art as antioxidants; however, does not teach or suggest specific stabilizers or the amounts at which they can be added. 
Procida points to EP 1494845 for preparing a preferred embodiment using crosslinked polyethylene.
EP ‘845 exemplifies the inclusion of 0.4 wt% Irganox antioxidant (p. 30, ll. 1-8).  Therefore, the addition of 0.4 wt% antioxidant into the polymer inner layer of Procida is prima facie obvious.
Procida in view of EP ‘845 is prima facie obvious over instant claims 1 and 2.
As to claim 3, Procida teaches the clay silicate to include montmorillonite (col. 2, ll. 48-54).
As to claim 4, Procida teaches the cationic clay silicate as comprising surface modified cationic clay silicate, where the clay preferably comprises an adsorbed monolayer of a quaternary amine (col. 3, ll. 20-25).  Procida cites US 4,861,584 and US 7,157,516 (Chaiko) for methods of producing such organo modified clays.  Chaiko exemplifies treating montmorillonite with 3 wt% of a quaternary amine based on the weight of the dry clay (col. 10, Example 1, ll. 21-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the montmorillonite of Procida with 3 wt% quaternary amine, which suggests a weight ratio of surface modifier:inorganic particle of 3:100.
Procida in view of Chaiko is prima facie obvious over instant claim 3.
As to claims 6-11, Procida teaches compounding the cationic silicate into the polymer using ordinary compounding methods, teaching that the compounding is carried out at a temperature of about the melting point of the polymer to +20ºC (col. 3, ll. 4-19).  Procida does not teach the method of compounding or the method of pelletizing, as claimed.
WO ‘677 teaches a flexible pipe suitable for transporting hydrocarbons comprising a poly(aryl ether ketone) and poly(aryl ether sulfone), and may contain 1-10 wt% fiber, such as carbon fibers (p. 18, ll. 23-32), and 1-10 wt% anti-friction additive, such as graphite and molybdenum disulfide (p. 19, ll. 22-30), teaching the inclusion of convention ingredients, such as antioxidants (p. 20, ll. 25-30).  WO ‘677 teaches preparing the polymer composition by any conventional mixing method, teaching a preferred method to include dry mixing the ingredients of the polymer composition, and then extruding the mixture into strands and chopping into pellets (p. 21, l. 33 to p. 22, l. 2).  Cooling before pelletizing is known in the art as a required step so that the strand does not deform during pelletizing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a conventional method of preparation for preparing the flexible tube of Procida, as Procida teaches using conventional compounding methods, and WO ‘677 teaches a conventional method of preparing a flexible tube.
Claims 12-16 are rejected, as Procida teaches using the flexible pipe for underwater risers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766